Judgment affirmed, with costs; no opinion.
Concur: Chief Judge Conway and Judges Desmond, Dye, Froessel, Van Voorhis and Burke. Judge Fuld dissents and votes to reverse and to reinstate the verdict of the jury in favor of plaintiff in the following memorandum: In my view, a question of fact was raised at the trial for the jury’s determination as to whether it was reasonable for the defendant drawee bank to pay a check, without first making inquiry of the plaintiff drawer, when it appeared that the check was presented five months after its date of issuance and that the drawer had filed with the bank a stop-payment order good for three months.